Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 09/16/19, including preliminary amendments filed on 04/21/20 has been entered.
Claims 21-40 are pending.
Claims 1-20 have been canceled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed 09/16/19 are accepted.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the particular limitations of the claims coupled with the concepts of receiving a message containing the cell index, plurality of parameters regarding COT, and indication of position within DCI of the COT, receiving the DCI which includes a list of fields, determining a configuration parameter of the plurality based on the list of fields identified based on the indication, and transmitting a TB on UL of the COT with the configuration parameter. The closest prior art are Huang (US 20200053728 A1 and US 20200052865 A1). For instance, Huang [par. 0069, 0130 and 0329, respectively] disclose SFI-index fields in DCI format 2_0, including the UE detecting a COT (i.e., cell index, parameters of COT, DCI, determining configuration parameters). However, Huang relies on their Provisionals (62/717241 and 62/717445) to overcome the instant application’s priority date. Huang’s provisional discloses communicating slots indicated by SFI inside a COT [Huang ‘241 pg. 41+], but does not explicitly disclose the remaining limitations. Liou (US 10841914 B2) discloses the eNB indicating the channel access procedure in the DCI, including time frames, but does not explicitly disclose the other limitations. Einhaus (EP 3131225 A1) discloses adding SCells by transmitting cell indices, including transmitting the DCI, but does not explicitly disclose the other limitations. Nogami (US 20180123744 A1) discloses indicating a channel access procedure in a DCI, including time intervals, but does not explicitly disclose the other limitations. Oh (US 20200146064 A1) discloses receiving a DCI including determining slot information, but does not explicitly disclose the other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419